Citation Nr: 0030748	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from September 1940 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in pertinent 
part, denied the appellant's claims for service connection 
hearing loss and tinnitus. 
The appellant subsequently filed a timely notice of 
disagreement and substantive appeal of both of these issues.

In May 1999, the RO issued a rating decision that granted 
service connection for tinnitus and assigned thereto an 
initial disability rating of 10 percent, effective August 
1998.  As the benefit sought on appeal to the Board, i.e., 
service connection for tinnitus, has been granted, the appeal 
on this issue has ended. See Holland v. Gober, 10 Vet. App. 
433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


REMAND

In February 1999, the appellant filed his substantive appeal, 
VA Form 9, noting his desire for a videoconference before a 
member of the Board at the regional office.  Subsequently, in 
May 1999, the appellant submitted a letter indicating that he 
had "no new evidence to submit other than my word."  

In August 2000, the Board sent a letter seeking clarification 
from the appellant regarding his desire to attend a 
videoconference hearing before a member of the Board.  As 
noted in the letter, a videoconference hearing will be 
scheduled before a member of the Board at the regional office 
unless a response stating otherwise is received from the 
appellant within thirty days.

Although the deadline has passed, no response has been 
received from the appellant.  The Board concludes, therefore, 
that a videoconference hearing before a member of the Board 
of Veterans' Appeals should be scheduled in this matter. See 
38 C.F.R. § 20.702 (e)(2000).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 
38 C.F.R. § 20.702(e).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


